Citation Nr: 0119067	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  98-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation of a left knee 
disability, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 
INTRODUCTION

The appellant had active service from March 1993 to March 
1997.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which granted service connection 
for post partial medial meniscectomy, left knee, anterior 
cruciate ligament reconstruction with semitendinosus gracilis 
graft and assigned a 10 percent evaluation effective March 
1997.  The appellant appeals the initial rating of 10 
percent. It is noted that the appellant appealed the ten 
percent rating that was assigned for the knee disability 
after service connection was granted.  As such the guidance 
of Fenderson v. West, 12 Vet. App. 119, 126 (1999) is for 
application.


REMAND

The appellant filed a claim for a left knee disorder.  The RO 
granted service connection for post partial medial 
meniscectomy, left knee anterior cruciate ligament 
reconstruction with semitendinosus gracilis graft and granted 
an award of 10 percent.  The 10 percent rating has remained 
in effect to the present.  The appellant contends, because of 
the symptoms he presently has, his rating is insufficient.

In conjunction with his videoconference hearing, the 
appellant submitted reports from a private physician which 
indicated that he had a MRI in June of 2000.  He subsequently 
had surgery on his left knee in July of the same year.  The 
medical records from the appellant's private physician stated 
"the patient will return to see us in four weeks."  
Thereafter, additional private medical records dated in May 
2000 and September 2000 were forwarded to the Board 

The last VA examination of the veteran's left knee was 
conducted in April 1998, more than 3 years ago and prior to 
his recent surgery.  In addition, during his videoconference 
hearing regarding VA treatment, the veteran reported:  "I 
don't go on a regular basis."  However, he implies that he 
has gone since the April 1998 examination.  The RO shall get 
treatment records from those visits.  

In light of the information discussed above, it is determined 
that a medical examination of the appellant's left knee 
disability, as well as the gathering of medical records, is 
needed in this case.  This will permit evaluation of the 
severity of the service-connected left knee disability on 
both a schedular basis and an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), without prejudice to the appellant.  
See Floyd v. Brown, 9 Vet. App. 88 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of all 
relevant VA medical reports, including 
all outpatient and inpatient treatment 
folders from the Miami, Florida VAMC.  
These records should be associated with 
the claims file.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any physicians, 
hospitals or treatment centers who have 
provided him with an evaluation or 
treatment for his left knee disability.  

3  After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, if necessary, 
the RO should contact each physician, 
hospital, or treatment center specified 
by the appellant to obtain any, and all, 
medical or treatment records or reports 
relevant to his claim.  In particular, 
all records from Dr. Arturo Corces and 
the Holloway Rehabilitation and Pain 
Center.  If private treatment is reported 
and those records are not obtained the 
appellant and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159.

4.  After the above development is 
completed, the appellant should be 
scheduled for a VA examination 
specifically to determine the nature, 
severity and extent of the current left 
knee symptomatology.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims file should be made available to 
the examiner.  

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2.

6.  Thereafter, the RO should take any 
additional action necessary to comply 
with Public Law No. 106-475, the Veterans 
Claims Assistance Act of 2000 (Nov. 9, 
2000; 114 Stat. 2096).   

7.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating, with consideration of 
all applicable precedential opinions, 
laws, regulations, as well as all 
Diagnostic Codes pertaining to the knee.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



